Given to Each Participant

Page 1 of 2


PERSONAL AND CONFIDENTIAL


EXECUTIVE OFFICER LEVEL


PALOMAR MEDICAL TECHNOLOGIES, INC.
2006 INCENTIVE COMPENSATION PROGRAM
OPERATING PERIOD — JANUARY 1, 2006 TO DECEMBER 31, 2006

Participant

General

The amount of bonus each participant receives will depend on the 2006 actual
performance of Palomar against the Palomar 2006 Operating Plan and each
participant’s contribution toward achieving the Plan. The payout is calculated
based on each participant’s base salary as of January 1, 2006 and has both
Corporate and Individual Objectives as shown below:

Specific Rules

1.     Calculation of Incentive Compensation Amounts:


At base level $**:         Corporate Objective 25% Individual Objectives 20%
Total 45%         At plan of $**:         Corporate Objective 40% Individual
Objectives 30% Total 70%         Additional % for every $** above plan of $**:  
      Corporate Objective 3%


The Corporate Objective payout will be determined based on the 2006 Operating
Plan operating profit (including the P&L charge for this Incentive Compensation
Program).

The Individual Objective payout will be determined based on evaluation of
individual performance.


**Omitted pursuant to request for confidential treatment by
Palomar Medical Technologies, Inc. and filed separately with the SEC.

--------------------------------------------------------------------------------

Given to Each Participant

Page 2 of 2


PERSONAL AND CONFIDENTIAL

The Total Bonus payout shall be no more than 200% of each participant's base
salary.


1.

No Corporate or Individual incentive compensation will paid unless Palomar
achieves the Base Level as listed above. Even if the Base Level is achieved, the
CEO may adjust the Corporate incentive compensation based on the individual's
performance.


2.

No incentive compensation will accrue to the benefit of any participant until
January 5, 2007, at which time the participant must be an employee of Palomar.


3.

Incentive compensation for the 2006 operating period will be paid by March 15,
2007, unless otherwise determined by the Compensation Committee of the Board of
Directors (BOD).


4.

Where necessary, the CEO of Palomar, with the approval of the Compensation
Committee of the BOD, may adjust financial results to exclude unusual
transactions not deemed to be part of normal current operations.


5.

This Incentive Compensation Program may be modified for any reason without
notice to the employee in part or in its entirety by the CEO of Palomar, with
the approval of the Compensation Committee of the BOD.


6.

Continuance of this particular Incentive Compensation Program beyond December
31, 2006 is not guaranteed.


Approved by:     /s/ James G. Martin      James G. Martin Chairman of the
Compensation Committee Palomar Medical Technologies, Inc. Approved per BOD
Minutes dated February 7, 2006

Received by:     /s/Paul S. Weiner     Participant

--------------------------------------------------------------------------------